DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Allowable Subject Matter
Claims 1-2 and 5-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
	
Claims 1-2 and 5-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a micro light emitting diode (LED) display device, comprising:
configured to transfer signals to the micro LED; 
wherein the first contact hole is larger than the second contact hole, and
wherein the first contact hole and the second contact hole are substantially aligned with each other (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 11-16 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a micro light emitting diode (LED) display device, comprising:
a protective film fully surrounding the micro light emitting diode except a partial upper portion of the micro light emitting diode, wherein the protective film is continuously connected on the lower surface and the side surface of the micro light emitting diode, and having contact holes on the upper surface of the micro light emitting diode (as claimed in claims 11 and 14), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819